Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/13/2022 has been entered. Claims 1-2, 4-15 are pending, claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-6 are examining below. 
Applicant's amendments have overcome the claimed objections and the specification objections previously set forth in the previous Office Action mailed 01/14/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 7000521) hereinafter Cheng in view of Sato (US 6152007) and Nemessanyi (US 3376728).
Regarding claim 1, Cheng shows a portable “belt” cutting device (Figures 8-11, since this device cuts a pleated shade, it is capable of cutting a belt), comprising:
a cutting head (118, Figures 9-10) mounted to a cutting base (121, Figure 8);
a cutting blade (191, Figure 9) configured to cut a belt, the cutting blade moveably arranged on the cutting head and supported by the cutting head such that the cutting blade is moveable between a retracted position (Figure 9) and an extended position (Figure 10), wherein the cutting blade comprises a front side and an opposite backside (Figure 8 below), a first blade section (a left section of the blade, Figure 8), a second blade section (a right section of the blade), first and second lateral sides (121a, 121b, Figure 8), and a center portion or a straight cutting edge or section (121c, Figure 8 below) extending between the first and second lateral sides,
a first edge located adjacent the front side of the cutting blade, a second edge located adjacent the back side of the cutting blade, the first edge and the second edge each fixed relative to the cutting base and configured to abut the belt when the cutting blade cuts the belt (see Figure 8 below, the slot 170 is formed by two edges for receiving the blade (191) and the pleated shade covers the edges or abuts the slot prior to cut);
wherein the cutting head comprises a drive spindle (a pusher 178, a screw 181, Figures 8-9) for moving the cutting blade from the retracted position towards the extended position, in which position the cutting blade is capable of severing the belt (the pleated shade),
wherein the drive spindle a connecting element at an end of the drive spindle is coupled to a connecting element of the cutting blade (Figure 9) such that the cutting blade is driven by the drive spindle to move in both directions between the retracted position and the extended position by turning a handle (183, Col. 5, lines 22-26).


    PNG
    media_image1.png
    721
    683
    media_image1.png
    Greyscale

However, Cheng fails to show a. a first blade section and a second blade section angled oppositely to one another and project further towards the extended position at the first and second lateral sides than in the center portion such that upon contact between the belt and the blade, the belt is cut from its periphery towards its center, another word, Cheng fails to show “a V-shaped cutting edge of the blade” and b. that the connecting element of the drive spindle is formed on an end portion of the drive spindle as one piece part as set forth in the claim.
Sato shows a cutting device (Figures 1 and 5-6) comprising a cut head (1, Figure 1) including a V-shaped movable cutting blade (18, 28, 38 Figures 5, 7-8) and a fixed blade relative to a housing (1) (Col. 3,lines 44-48), wherein the movable cutting blade includes a first blade section and a second blade section, wherein the first blade section and the second blade section are angled oppositely to one another and project further towards an extended position at first and second lateral sides than a center portion (see the V-shaped cutting edge of the blade 18 in Figure 5) such that upon contact between the sheet and the blade, the sheet is cut from its periphery towards its center (Col.1, lines 34-40 and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting blade of Cheng to be a V-shaped cutting edge (1st and 2nd cutting blade edge sections angular to each other and a center portion between the cutting edge sections), as taught by Sato, in order to allow the cutting blade to effectively shear or cut a workpiece (see Sato’s Col. 4, lines 2-3 “in the same manner as the scissors” during cutting).
With regards to the “connecting element of the drive spindle formed on an end portion of the drive spindle as one piece part”, see Nemessanyi’s reference Nemessanyi’s reference, a connecting element (an end connecting portion) of a spindle (10, Figure 2) as one piece part that is rotatably coupled to, a correspondingly formed connecting element (many parts including a bearing 4, Figure 2) on a ram (13) including a die (2) such that the die is driven by the drive spindle move in both directions between a retracted position and an extended position (Figure 2).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the connecting means between the cutting blade and the drive spindle of Cheng to have a connecting element (an end connecting portion) of a spindle as one piece part that is rotatably coupled to, a correspondingly formed connecting element of a die or a blade, as taught by Nemessanyi, in order to allow the drive spindle smoothly and rotatably couple to a connecting element of the cutting blade.
Regarding claim 2, the modified device of Cheng shows that the connecting element on the drive spindle and the connecting element on the cutting blade form a connection with each other when engaged (see Nemessanyi, Figure 2).
Regarding claim 4, the modified device of Cheng shows that the drive spindle engages a thread (182, Figure 8 of Cheng) formed in the cutting head (Col. 5, lines 22-24 of Cheng), the spindle being bi-directionally moveable relative to said thread (up and down directions or counter clockwise or clockwise directions, Figures 8-11 of Cheng), and 
the drive spindle comprises a second end portion opposite of a first end portion, the second end portion comprising a torque input geometry (since the claim does not provide what shape of the torque input geometry, the cylindrical hub 183a has a geometric shape for receiving input torques via a handle 183 and meets this limitation, Figure 8 of Cheng).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sato and Nemessanyi  and in view of Newton (US 5669296).
Please note that claim 4 is extremely broad, it can be rejected by Cheng in view Sato and Nemessanyi (see the discussion in claim 4 above) and can be alternatively rejected over Cheng and Sato and Nemessanyi and in view of Newton as follows.
Regarding claims 4-5, the modified device of Cheng shows all of the limitations as stated in claims 1-2 above including that the drive spindle engages a thread (182, Figure 8 of Cheng) formed in the cutting head (Col. 5, lines 22-24 of Cheng), the spindle being bi-directionally moveable relative to said thread (Figures 8-11 of Cheng), and 
the drive spindle comprises a second end portion opposite of a first end portion, the second end portion comprising a cylindrical hub (183a, Figure 8 of Cheng), not a torque input geometry or a polygonal recess to accept a male tool for applying torque, as set forth in claims 4-5.
Newton shows a device (Figure 2) including a spindle (a screw shaft 24) driven a die (15) by a crank (91, Figure 6), wherein the spindle has one end mounted to the die (15) and the other end comprising a torque input geometry (as seen  in Figure 2, a recess or a hexagonal socket 37 as disclosed in Col. 1, lines 44-45 “a hexagonal socket” and Col. 3, lines 65-66 “a right angle to the crank body with a polygonal end 95 to be received in the socket 37 of the shaft 24”  and as seen in Figure 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the spindle and the hub of Cheng to have a torque input geometry comprising a polygonal recess for receiving a crank, as taught by Newton, since this is known for the same purpose to provide torques to the spindle.
In doing this, the modified spindle comprises one end that mounts the blade and the other end that comprises a polygonal recess (a torque input geometry) for receiving a male driving tool (a crank of Newton) for applying torque in both rotational directions, and that gives the manufacture a choice to make the portable cutting device more compact because the driving tool can be carried or packaged separately.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sato, Nemessanyi, Newton and further in view of Hsu (US 2017/0138386).
Regarding claim 6, the modified device of Cheng shows all of the limitations as stated in claims 1-5 above except that the torque input geometry (the hexagonal socket or recess. See the modification in claim 5 above) is formed as a hexalobular pattern.
Hsu shows many screw head profiles (Figure 5) including a hexalobular recess (see the last screw head in the second row of Figure 5) for receiving an insert portion (32) of a tool (5, Figures 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have further modified the spindle recess or socket of the modified device of Cheng to have a hexalobular recess, as taught by Hsu, since this is known for the same purpose to connect a driving tool for applying torques to the spindle and in order to enhance the close-fitting engagement between the driving tool and the spindle (screw) to prevent the swaying movement of the tool and prevent the slipping of the tool out of engagement with the spindle (screw) (Para. 24, lines 12-18 of Hsu).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new art, Nemessanyi.
However, if Applicant believes that the claimed invention’s device different from the prior art’s device or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                 /NHAT CHIEU Q DO/                 Primary Examiner, Art Unit 3724                                                                                                                                                                                                                   5/4/2022